         Case 17-20471           Doc 29       Filed 04/10/19 Entered 04/10/19 15:25:34                          Desc Main
                                                 Document Page 1 of 1

                                              United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE:    Corrdell L. Pickens                                     )             Chapter 13
                                                                  )             Case No. 17 B 20471
          Debtor(s)                                               )             Judge LaShonda A. Hunt

                                                        Notice of Motion

    Corrdell L. Pickens                                                         Debtor A ttorney: David M Siegel
    4026 W. 21st St.                                                            via Clerk's ECF noticing procedures
    1st Fl.
    Chicago, IL 60623


                                                                                >    Dirksen Federal Building
On April 29, 2019 at 9:00 am, I will appear at the location listed to the       >    219 South Dearborn
right, and present this motion.                                                 >    Courtroom 719
                                                                                >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Thursday, April 11, 2019.                        /s/ MARILYN O. MARSHALL
                                                                                MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On July 10, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
November 13, 2017, for a term of 36 months with payments of $350.00.

The status of the debtor's plan is:    Current Month            Cash Due            Cash Received     Payment Default
                                             21                 $7,350.00             $6,600.00          $750.00

A summary of the 12 most recent receipt items is set forth below:               Report Date: 04/10/2019
                                                                                Due Each Month: $350.00
                                                                                Next Pymt Due: 05/09/2019

    Date           Ref Num            Amount                                Date           Ref Num         Amount
08/13/2018                2477          $175.00                         08/27/2018                2478       $175.00
09/13/2018                2483          $175.00                         09/24/2018                2484       $175.00
10/15/2018                2487          $175.00                         10/24/2018                2491       $175.00
11/14/2018                2494          $175.00                         12/10/2018                2496       $175.00
12/31/2018                2517          $300.00                         01/14/2019                2520       $175.00
01/29/2019                2523          $175.00                         02/13/2019                2526       $175.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                                /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                              MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
